COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-16-00363-CV


VARIOUS PERSONAL PROPERTY                                            APPELLANT

                                            V.

THE STATE OF TEXAS                                                     APPELLEE

                                        ------------

            FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                      TRIAL COURT NO. 16-06840-431

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      On January 23, 2017, we notified appellant that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within




      1
          See Tex. R. App. P. 47.4.
ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                  PER CURIAM

PANEL: KERR, J.; LIVINGSTON, C.J.; and PITTMAN, J.

DELIVERED: March 23, 2017




                                    2